                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                        Case No. 19-03028-01-CR-S-MDH


CHRISTINA E. GAUGER,

                              Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18

U.S.C. § 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure Defendant’s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that Defendant committed the offense of
               conspiracy to distribute 500 grams or more of a mixture or substance containing a
               detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 846 and
               841(a)(1) and (b)(1)(A);

       2.      Defendant poses a risk to the safety of others in the community; and

       3.      Defendant poses a flight risk.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f) of Title 18 of the United States Code provides that a hearing must be

held by the appropriate judicial officer to determine whether any condition or combination of
conditions will reasonably assure a defendant’s appearance and the safety of any other person in

the community if the attorney for the Government moves for such a hearing and if the case

involves an offense under the Controlled Substances Act (21 U.S.C. § 801 et seq.) for which

imprisonment for 10 years or more is possible. In this case, Defendant is charged with

conspiracy to distribute 500 grams or more of a mixture of substance containing a detectable

amount of methamphetamine, a crime for which a term of imprisonment of not less than 10 years

and not more than life is possible.

       The Government further submits that, in light of the indictment filed in this case, there is

probable cause to believe Defendant violated 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A).

Accordingly, the Government contends that, upon a showing that there exists probable cause that

Defendant committed the offense referred to in count one of the indictment, there is a legal

presumption, subject to rebuttal by Defendant, that no condition or combination of conditions

will reasonably assure her appearance or assure the safety of the community. See United States v.

Apker, 964 F.2d 742, 743–44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069–70

(8th Cir. 1988).

       Section 3142(e) and (f)(1) provide that a presumption that a defendant will not appear for

subsequent court appearances arises if the offense is one enumerated under the Controlled

Substance Act, as referred to above. Under the Bail Reform Act, there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the

Government’s case, and the penalty that conviction could bring. See Apker, 964 F.2d at 744; see
also United States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v.

Menster, 481 F.Supp. 1117 (D.C. Fla. 1979). As set forth above, Defendant’s statutory

sentencing range is currently a term of imprisonment of not less than 10 years and not more than

life imprisonment.

       To further support the Government’s contention that Defendant is a risk to the safety of

the community and presents a flight risk, the Government offers that:

       1.     On September 5, 2017, an officer of the Springfield, Missouri, Police Department
              (“SPD”) stopped a vehicle driven by Defendant. The vehicle was searched after a
              K9 alerted to the presence of narcotics within. Inside of a purse in the vehicle,
              officers found four bags containing a total of 82.3 grams of methamphetamine, a
              digital scale, $1,001 in U.S. currency, and multiple items bearing Defendant’s
              name.

       2.     On January 17, 2018, SPD officers executed a search warrant for narcotics at
              Defendant’s residence and garage, yielding a total of 73.37 grams of
              methamphetamine and $12,622 in U.S. currency. Children were present in the
              residence at the time. During a warned interview, Defendant admitted distributing
              methamphetamine.

       3.     On March 14, 2018, SPD officers executed a second search warrant for narcotics
              at Defendant’s residence. This time, officers found a total of 2,285.92 grams
              (approximately five pounds) of methamphetamine, $1,676 in U.S. currency, and
              two firearms. After being read the Miranda warning, Defendant admitted
              possessing the five pounds of methamphetamine and at least one of the firearms.

       4.     During the course of the investigation of Defendant, co-conspirators advised law
              enforcement that Defendant was obtaining large quantities of methamphetamine
              from a source in Kansas City, Missouri, and transporting it back to Springfield,
              Missouri, for distribution.

       5.     On February 25, 2019, Defendant was arrested on a warrant issued in the above-
              captioned matter. Officers found approximately 13.8 grams of a substance that
              field-tested positive for methamphetamine in the vehicle Defendant was driving.
              Children were also present in the vehicle.
       6.     Defendant has a history of criminal activity that includes the following
              convictions:

              a.      Unlawful use of drug paraphernalia in Christian County, Missouri, on or
                      about January 8, 2016; and

              b.      Third degree assault in Cooper County, Missouri, on or about
                      November 21, 2000.

       7.     Court records suggest Defendant committed the present offense while on
              probation for unlawful use of drug paraphernalia, suggesting an unwillingness or
              inability to abide by court-ordered conditions.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that Defendant be denied bail.

                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney
                                                     Western District of Missouri

                                             By      /s/ Byron H. Black
                                                     Byron H. Black
                                                     Minnesota Bar No. 0395274
                                                     Assistant United States Attorney
                                                     901 St. Louis Street, Suite 500
                                                     Springfield, Missouri 65806-2511



                                     Certificate of Service

        The undersigned hereby certifies that a copy of the foregoing was delivered on
February 27, 2019, to the CM-ECF system of the United States District Court for the Western
District of Missouri for electronic delivery to all counsel of record.

                                                     /s/ Byron H. Black
                                                     Byron H. Black
                                                     Assistant United States Attorney
